Citation Nr: 1424007	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-02 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1944 to March 1946.  The Veteran died in November 2010, and the appellant is her daughter. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.  The case was certified to the Board by the RO in Reno, Nevada.

In September 2011, VA granted the appellant benefits for funeral and cemetery plot costs.  The current issue on appeal therefore deals only with the issue of entitlement to accrued benefits.

The Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  A review of the documents reveals that they are either duplicative of the evidence in the paper file or are irrelevant to the issue on appeal.


FINDING OF FACT

At the time of the Veteran's death she did not have a pending claim for VA benefits and there were no due and unpaid periodic monetary benefits to which she was entitled to receive on the basis of evidence in the file.


CONCLUSION OF LAW

The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121(a) (West Supp. 2013); 38 C.F.R. § 3.1000(a) (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and implemented in part at 38 C.F.R § 3.159 (2013), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.
 
The United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, further discussion regarding VA's duties pursuant to the VCAA is not required.

Analysis

In June 2007, the Veteran submitted an application for nonservice connected pension benefits.  Entitlement to nonservice-connected pension based on a need for aid and attendance was granted in a December 2007 rating decision, effective date June 26, 2007.  The Veteran passed away on November 5, 2010.  The appellant is the daughter of the Veteran, and she contends that at the time of the service person's death her claim for pension was still "pending," and that additional pension monies were owed to her that have not yet been paid.  She has submitted a record of the medical expenses incurred during the Veteran's final year and requests that this money be reimbursed or used to recalculate the pension payments owed to the Veteran.

Upon the death of a Veteran, certain persons shall be paid periodic monetary benefits to which the Veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  There is no basis for an accrued benefits claim, unless the Veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

In this case, the Veteran had no claims pending at the time of her death.  Hence, there is no basis for any accrued benefits claim.  38 U.S.C.A. § 5121.  The Veteran submitted a claim of entitlement to nonservice connected pension benefits in June 2007.  That claim was granted in full in December 2007.  The Veteran did not submit a notice of disagreement with that decision, nor did she indicate at any time that she believed that the monetary amount of pension awarded was incorrect.  The appellant has not stated that the Veteran filed any additional claims at any time, and there is no evidence in the record which would indicate that any formal or informal claim for any benefit was pending at the time of the Veteran's death .  

The appellant asserts only that the Veteran had additional pension payments due to her which were not paid.  This assertion is based on medical expenses which were paid by the Veteran in the months leading up to her death.  Review of the record shows that the RO correctly calculated the Veteran's countable income based on her reported income and excluding her reported medical expenses within each 12-month annualization period.  See 38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272(g) (2013).

The amount of pension paid was determined by the information the Veteran provided each year in her Improved Pension Eligibility Verification Report (EVR).  The information provided in an EVR is not a submission for reimbursement of past expenses, but rather a guideline to determine eligibility for pension and calculation of income for the next year.  On the basis of the prior year's reported medical expenses supplied by the Veteran, the RO estimated the approximate anticipated medical expenses for the coming year, and thus the Veteran's estimated countable income could be subtracted from the maximum annual pension rate in order to determine the appropriate monthly pension payment amount.  See 38 C.F.R. § 3.272(g)(1).

The RO correctly stopped the pension payments upon notification of the Veteran's death, as VA regulations state that a pension payee's benefits are to be discontinued effective the last day of the month before her death.  38 U.S.C.A. § 5112(b)(1) (West 2002); 38 C.F.R. § 3.500(g) (2013).

Although the Veteran was required to submit a new EVR each year for the purpose of calculating the appropriate monthly pension amounts for the coming year, this does not mean that her claim for pension was still "pending."  A "pending claim" is a claim which is undecided by VA the time of the veteran's death.  See 38 C.F.R. § 3.160.  In the absence of a timely perfected appeal, the December 2007 rating decision granting the Veteran's original claim was final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  The information received from the EVRs served only to determine the appropriate pension payment amount for the coming year.  

Claims for accrued benefits are based on evidence in the file at date of death, which means evidence in VA's possession on or before the date of the beneficiary's death.  38 C.F.R. § 3.1000(d)(4).  The Board is therefore unable to consider any additional financial information submitted by the appellant after the Veteran's death regarding the medical expenses paid by her mother, but instead must rely on the evidence of expenses already incurred in the prior year to estimate the likely expenses for the coming year.  See VA Gen. Coun. Prec. 12-94 (May 2, 1994).

Even if the Board were to accept the newly submitted medical expenses from the appellant as the Veteran's final EVR for calculation of her calculable income for the last year of her life, the information submitted by the appellant would not result in any retroactive upward adjustment of pension for the prior year.  See 38 U.S.C. §§ 1503(a)(8), 1521; 38 C.F.R. § 3.272(g)(1); see also Conary v. Derwinski, 3 Vet. App. 109 (1992) (per curiam).  The appellant has submitted a record of the medical expenses paid by the Veteran in 2010, and the total amount of expenses for the year totaled $5,580.46.  March 2010 correspondence from the RO shows that the RO had, using the medical information submitted by the Veteran, calculated medical expenses for 2010 to be $6,016.  There is therefore no evidence of record which would indicate the pension payments received by the Veteran in 2010 prior to her death were insufficient or warrant any retroactive increase.

The Board also notes that the appellant is not eligible for the payment of death pension for the month in which the Veteran died pursuant to 38 C.F.R. § 3.20(b), as the appellant is not the Veteran's surviving spouse.  38 U.S.C.A. § 5111(c) (West 2002); 38 C.F.R. § 3.20 (2013).

Although the Board empathizes with the appellant, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  Because the Veteran had no claims pending at the time of her death, the criteria for entitlement to accrued benefits are not met, and there is no other basis by which any accrued benefits could be warranted, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to accrued benefits is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


